Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bökenkamp et al. (DE 10 2016 107 137 A1, hereinafter “Boekenkamp”).
Regarding claim 1, Boekenkamp discloses an electronic oven (100, Figs. 3-4, which is a microwave oven as described in Par. 0012: “the kitchen appliance is designed as a cooking appliance. The treatment room is then preferably designed as a heated cooking space. The cooking appliance is for example an oven, a microwave oven”), comprising: 
a hinge mechanism (“opening device” 3); 
a heating chamber (“treatment room” 12); 
a chamber door (22) connected to the hinge mechanism (Fig. 3); and 
an integrated touch display (“operating device” 11, comprising 51 which is an operating section which “can for example comprise…a touch-sensitive surface our Touch screen…[and] at least one display device,” Par. 0048) on the chamber door (Fig. 4); 
wherein the chamber door seals the heating chamber in a closed state and reveals the heating chamber in an open state (Fig. 1 and Par. 0050); and 
shown in Figs. 1-3 and described in e.g. Par. 0053, 0055).                                                                                                                                                                                             
Regarding claim 2, Boekenkamp discloses the integrated touch display (11) provides a sole control panel for the electronic oven (Par. 0048 and Fig. 3).
Regarding claim 3, Boekenkamp discloses at least half of the chamber door is above a top surface of the electronic oven when the chamber door is in the open state (Annotated Fig. 3 below).

    PNG
    media_image1.png
    705
    675
    media_image1.png
    Greyscale


Regarding claim 4, Boekenkamp discloses the electronic oven has an electronic oven height measured in a vertical direction; the chamber door has a chamber door height measured in the vertical direction; and the chamber door height is at least sixty percent of the electronic the door height is approximately the same as the electronic oven height. See Annotated Fig. 4).

    PNG
    media_image2.png
    616
    706
    media_image2.png
    Greyscale


Claims 13, 15-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. (US 2016/0374157 A1, hereinafter “Ham”).
Regarding claim 13, Ham discloses an electronic oven (1, Fig. 1, which is a “cooking appliance” which may use “microwaves,” Par. 0038), comprising: 
a hinge mechanism (“door moving units” 30 and 40, Fig. 3, including respective elements 50 and 60); 
a heating chamber (“cooking compartment” 11); 
a chamber door (20) connected to the hinge mechanism (Fig. 1) connected to the hinge mechanism and having a chamber door height in the vertical direction; 
Figs. 1-2 and 7-9); 
wherein the hinge mechanism is configured to move the chamber door between the open state and the closed state in a vertical direction (Figs. 7-9);
and wherein the chamber door height is at least sixty percent of the electronic oven height (the door height is approximately the same as the electronic oven height, less the height of a small base of the oven. See Fig. 7).
Regarding claim 15, Ham discloses at least half of the chamber door is above a top surface of the electronic oven when the chamber door is in the open state (see Fig. 9).
Regarding claim 16, Ham discloses a first hinge (30) in the hinge mechanism; 
a first linkage (“first link member” 30, Fig. 8) in the first hinge; 
a second linkage (“third link member” 33, Fig. 8) in the first hinge; and 
a linkage tie (“seventh link member” 36) connecting a distal end of the first linkage to a distal end of the second linkage (Par. 0058) ; wherein the linkage tie is vertical when the heating chamber is in the open state (Fig. 9) and when the heating chamber is in the closed state (Fig. 7).
Regarding claim 17, Ham discloses a first hinge (30) in the hinge mechanism; 
a power linkage (31) in the first hinge; 
a guide linkage (33) in the first hinge; and
 an active element (spring 37) connected to the power linkage (Fig. 8); 
Fig. 9 clearly shows the connection between 31 and door 20 being less than half the vertical height of door 20); and 
wherein the guide linkage is connected to the chamber door at a second point which is also less than half the vertical height of the chamber door (also best shown in Fig. 9).
Regarding claim 21, Ham discloses an electronic oven core (12, Fig. 3) surrounding the heating chamber; 
a hinge recess (the opening through which hinge 30 moves) in a front surface of the electronic oven core (see Figs. 7-9); 
a first hinge (30) in the hinge mechanism; and 
wherein the first hinge includes a first linkage (31, 33, and 51); 
the first linkage includes: (i) a first arm connected (31) to the chamber door; (ii) and a second arm (51, Fig. 3); and the portion of the first hinge that covers the hinge recess when the chamber door is in the open state is the second arm (Fig. 9).
wherein the hinge recess is covered by a portion (50) of the first hinge when the chamber door is in the open state (Fig. 9 and Par. 0064: “cover units 50 and 60…prevents the inside of the body 10 from being exposed…due to movements of the door moving units. The cover units 50 and 60 may be configured to shield the link moving por0b when the door 20 is being opened.”); and wherein the hinge recess is covered by the chamber door when the chamber door is in the closed state (Fig. 7).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 14, 18, 19, 23-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Matloubian et al. (US 2017/0099988 A1, hereinafter “Matloubian”).      
Regarding claim 1, Ham discloses an electronic oven (1, Fig. 1, which is a “cooking appliance” which may use “microwaves,” Par. 0038), comprising: 
a hinge mechanism (“door moving units” 30 and 40, Fig. 3, including respective elements 50 and 60); 
a heating chamber (“cooking compartment” 11); 
a chamber door (20) connected to the hinge mechanism (Fig. 1); and 
an panel (“control panel” 25) 
wherein the chamber door seals the heating chamber in a closed state and reveals the heating chamber in an open state (Figs. 1-2 and 7-9); and 
wherein the hinge mechanism is configured to move the chamber door vertically between the open state and the closed state (Figs. 7-9).
Ham fails to disclose the control panel being an integrated touch display located on the chamber door. However, Matloubian discloses, in an electronic oven (Fig. 2), a door (112) having located on it an integrated touch display (115). It would have been obvious to one of Matloubian Par. 0029).
Regarding claim 2, Ham as modified by Matloubian as set forth above discloses the integrated touch display (115 of Matloubian) provides a sole control panel for the electronic oven (Fig. 2. Note that button 104 opens the door and is not a control panel).
Regarding claim 3, Ham discloses at least half of the chamber door is above a top surface of the electronic oven when the chamber door is in the open state (see Fig. 9).
Regarding claim 4, Ham discloses the electronic oven has an electronic oven height measured in a vertical direction; the chamber door has a chamber door height measured in the vertical direction; and the chamber door height is at least sixty percent of the electronic oven height (the door height is approximately the same as the electronic oven height, less the height of a small base of the oven. See Fig. 7).
Regarding claim 5, Ham discloses a first hinge (30) in the hinge mechanism; 
a first linkage (“first link member” 30, Fig. 8) in the first hinge; 
a second linkage (“third link member” 33, Fig. 8) in the first hinge; and 
a linkage tie (“seventh link member” 36) connecting a distal end of the first linkage to a distal end of the second linkage (Par. 0058) ; wherein the linkage tie is vertical when the heating chamber is in the open state (Fig. 9) and when the heating chamber is in the closed state (Fig. 7).
Regarding claim 6, Ham discloses a first hinge (30) in the hinge mechanism; 
a power linkage (31) in the first hinge; 
a guide linkage (33) in the first hinge; and
 an active element (spring 37) connected to the power linkage (Fig. 8); 
wherein the power linkage is connected to the chamber door at a point which is less than half a vertical height of the chamber door (Fig. 9 clearly shows the connection between 31 and door 20 being less than half the vertical height of door 20); and 
wherein the guide linkage is connected to the chamber door at a second point which is also less than half the vertical height of the chamber door (also best shown in Fig. 9).
Regarding claim 7, Ham discloses a first hinge (30) in the hinge mechanism; and 
a second hinge (40) in the hinge mechanism; 
wherein the chamber door is connected to: (i) the first hinge on a left side of the heating chamber; and (ii) the second hinge on a right side of the heating chamber (Fig. 3 and Par. 0047); 
wherein the chamber door has a chamber door width (the horizontal width of door 20, Fig. 1); 
wherein the electronic oven has an electronic oven width (the width of oven body 10 in Fig. 1); and 
wherein the chamber door width is equivalent to the electronic oven width (Fig. 1).
Regarding claim 8, Ham discloses a first hinge (30) in the hinge mechanism; and 
a second hinge (40) in the hinge mechanism; 
Fig. 3 and Par. 0047); and 
wherein the integrated touch display is kept within thirty degrees of vertical during an entire transition of the chamber door from the open state to the closed state (Figs. 7, 8 and 9 show the transition from closed to open and in reverse from open to closed. During this entire transition, the door is completely vertical. Thus, a display panel on the door, which was taught by Matloubian above, also remains vertical during the transition from closed to open or open to closed).
Regarding claim 10, Ham discloses an electronic oven core (12, Fig. 3) surrounding the heating chamber; 
a first hinge (30) in the hinge mechanism; and 
a hinge recess (the opening through which hinge 30 moves) in a front surface of the electronic oven core (see Figs. 7-9); 
wherein the hinge recess is covered by a portion (50) of the first hinge when the chamber door is in the open state (Fig. 9 and Par. 0064: “cover units 50 and 60…prevents the inside of the body 10 from being exposed…due to movements of the door moving units. The cover units 50 and 60 may be configured to shield the link moving por0b when the door 20 is being opened.”); and wherein the hinge recess is covered by the chamber door when the chamber door is in the closed state (Fig. 7).
Regarding claim 11, Ham discloses the first hinge includes a first linkage (31, 33, and 51); 
31) to the chamber door; (ii) and a second arm (51, Fig. 3); and the portion of the first hinge that covers the hinge recess when the chamber door is in the open state is the second arm (Fig. 9).
Regarding claim 14, Ham in view of Matloubian discloses the apparatus substantially as set forth with respect to claims 13, 1 and 2 above.
Regarding claim 18, the modified Ham discloses the apparatus substantially as set forth with respect to claims 14 (13, 1 and 2) and 7 above.
Regarding claim 19, the modified Ham discloses the apparatus substantially as set forth with respect to claims 14 (13, 1 and 2) and 8 above.
Regarding claim 23, the modified Ham discloses the apparatus substantially as set forth with respect to claims 1 and 7 above.
Regarding claim 24, the modified Ham discloses the apparatus substantially as set forth with respect to claim 2 above.
Regarding claim 25, the modified Ham discloses the apparatus substantially as set forth with respect to claim 3 above.
Regarding claim 26, the modified Ham discloses the apparatus substantially as set forth with respect to claim 8 above.
Regarding claim 27, the modified Ham discloses the apparatus substantially as set forth with respect to claims 1 and 4 above.
Regarding claim 28, the modified Ham discloses the apparatus substantially as set forth with respect to claim 6 above.
Regarding claim 30, the modified Ham discloses the apparatus substantially as set forth with respect to claim 10 above.

Claims 9, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Matloubian (as applied to claims 1, 14, or 23, respectively) , and further in view of Mawby et al. (US Pat. 4543800, hereinafter “Mawby”).
Regarding claim 9, Ham discloses a first hinge (31) in the hinge mechanism, but fails to disclose a channel and power cable. However, Matloubian teaches the integrated touch display on the door. Matloubian’s device inherently includes either a battery or power cable to power the display. Modifying the device of Ham-Matloubian by selected a power cable to power the device would have been obvious because it amounts to a simple selection of one power source from a limited list of options. Furthermore, Mawby teaches, in a food storage apparatus having a door with hinge(s) and electrical cables to power device(s) on the door (and thus which is drawn to the same problem of running a cable to a door) (Figs. 1-2), the cable (“wires” 22, Fig. 2) being routed through a channel in a first hinge (hinge 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Ham-Matloubian by routing the power cable through a channel in first hinge (of Ham), as taught by Mawby in order to limit twisting and fatigue breakage of the wires when the door is opened (Mawby Col. 5 lines 52-60). Furthermore, placing a channel in a surface of a first hinge and routing a power cable through the channel to the integrated touch display would have been obvious to one of ordinary skill at the time of filing because the power cable may either be connected bare, with no protective surface, or on one of the first hinge or second hinge, and selecting one of the two hinges (which one amounts to an arbitrary selection of one of two options) would have been obvious in order to protect the power cable, and regarding the channel being in the surface, as the hinge of Ham is flat, providing a channel in the surface ensures that the cables remain in their desired location in the flat hinge.
Regarding claim 20, the modified Ham discloses the apparatus substantially as set forth with respect to claims 13 and 9 above.
Regarding claim 29, the modified Ham discloses the apparatus substantially as set forth with respect to claims 23 and 9 above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Matloubian as applied to claim 1, and further in view of Lautenschlager (US Pat. 5767493).    
Regarding claim 12, Ham discloses a first hinge (30) in the hinge mechanism; a magnetron (13); an injection port in the heating chamber (the opening in the top of cooking chamber 11 connected to the guide duct, Par. 0041); a waveguide (16) coupling the magnetron to the injection port (Par. 0041); and 

wherein the first hinge includes a first linkage (31 and 33); wherein the first linkage includes: (i) a first arm (31) connected to the chamber door; (ii) and a second arm (33); and 

Ham fails to disclose the pressure sensor. However, Lautenschlager teaches, in an electronic oven, a pressure sensor (33) that cuts power to the magnetron when it is not engaged (Col. 2 lines 45-48), wherein a part of the door engages the pressure sensor when the Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Ham by adding a pressure sensor in order to prevent microwaves escaping the chamber if the door is not fully closed (Lautenschlager Col. 2 lines 48-52). Furthermore, one of ordinary skill would reasonably be apprised of the benefits of having the second arm engage the pressure sensor when the chamber door is in the closed state as it is one of several components which can reasonably be used to ascertain the open or closed state of the door).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham as applied to claim 13, and further in view of Lautenschlager.
Regarding claim 22, Ham as modified by Lautenschlager discloses the apparatus substantially as set forth with respect to claims 13 and 12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN E MCGRATH/             Examiner, Art Unit 3761